Citation Nr: 9916927	
Decision Date: 06/18/99    Archive Date: 06/29/99

DOCKET NO.  95-27 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel



INTRODUCTION

The appellant had active duty from December 1966 to August 
1969, including service in Vietnam.     

This matter was last before the Board of Veterans' Appeals 
(Board) in December 1997, on appeal from February 1995 rating 
decision of the Los Angeles, California,  Department of 
Veterans Affairs (VA) Regional Office (RO).  When last before 
the Board, the appellant's claims of service connection for a 
skin rash, hearing loss, tinnitus, and for a musculoskeletal 
disorder were denied, and the appellant's claim of 
entitlement to service connection for PTSD was remanded for 
further development.  

As will be discussed below, the Board is of the opinion that 
development of the appellant's claim has been accomplished to 
the extent feasible and the case is therefore ready for 
appellate review.  


FINDING OF FACT

The appellant does not have a current, clear, and unequivocal 
diagnosis of PTSD.  


CONCLUSION OF LAW

PTSD was not incurred in or as a result of the appellant's 
active military service.  38 U.S.C.A. §§ 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1998).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant is seeking entitlement to service connection 
for PTSD.

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record is to sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  See    Gilbert 
v. Derwinski, 1 Vet. App. 49, 56-57 (1990); 38 U.S.C.A. 
§ 7104(d)(1) (West 1991).  With this requirement of law, and 
in light of the appellant's contentions, a brief factual 
review of evidence of record as found in the appellant's 
claims folder would be helpful to an understanding of the 
Board's decision.  The Board will then analyze the 
appellant's claim in light of applicable law.  

Factual background:

The appellant's report of separation from the Armed Forces 
reflects that his  military occupational specialty was armor 
crewman.  Further, the report reflects that the appellant is 
the recipient of the Vietnam Campaign Medal, the Vietnam 
Service Medal with one overseas bar, the National Defense 
Service Medal, and the Expert Rifleman's Marksmanship Badge.  
His enlisted personnel record reflects that he was assigned 
to Vietnam from August 1968 to August 1969, and was assigned 
duties as "Armor Crewman" and "Gunner."

The appellant sought service connection for PTSD by 
application received in April 1994.  In May 1994, he was 
requested by letter to provide information relative to the 
dates and places of his military assignments, specific 
duties, and information as to the places, dates, witnesses to 
and circumstances of his stressors.  In June 1994, the 
appellant provided information relative to his then other 
pending claims, but provided no information relative to his 
claim of entitlement to service connection for PTSD.

The appellant underwent a VA PTSD examination in July 1994.  
He reported that he was assigned to "tanks and [armored 
personnel carriers]."  He stated that he was extensively 
exposed to combat in Vietnam and that he was in many 
firefights.  He claimed that his entire platoon was killed 
when he was elsewhere, and that he felt guilty about his 
absence on that occasion.  He further stated that he lost 
"several close friends in combat."  The examiner noted that 
the appellant reported sufficient symptoms of PTSD to warrant 
a tentative diagnosis of the disorder.  However, the examiner 
cautioned that the diagnosis was "provisional," because 
nearly all of the diagnostic test results reflected an 
"extremely high level of exaggeration of distress and over-
reporting of pathology."  The examiner concluded by 
observing that the appellant should be retested when he could 
better comply with the test instructions so as to produce 
valid results.  PTSD; cyclothymia; and paranoid, avoidant and 
borderline traits were all provisionally diagnosed.  

The appellant was reexamined in August 1994.  He reiterated 
that his platoon was "wiped out due to the stupidity of the 
officers."  In particular, he reported that 13 members of 
his platoon were killed.  He stated that he was in from 10 to 
15 major fire fights.  In part, he was diagnosed to have a 
depressive disorder "not otherwise specified," and "rule 
out PTSD."  The examiner noted that although the appellant 
appeared to have several symptoms of PTSD, he did not meet 
the "full [Diagnostical and Statistical Manual-IV] 
criteria" for PTSD.  

In his substantive appeal, the appellant reported that 
sometime between January to February 1969, his unit was 
involved in a firefight with a regiment of the North 
Vietnamese Army.  He stated that he won the Army Commendation 
Medal as a result of his actions in this battle, after he 
"kept [his] tank in the battle."  

Pursuant to the Board's December 1997 remand of the instant 
issue, the VA Medical Center (VAMC) in Long Beach, California 
reported that all of the appellant's medical records had been 
previously forwarded to the RO in 1995.  It reported that 
these consisted of a 1994 audiology examination and the 
psychiatric examinations then conducted which are summarized 
supra.  Also requested and received were medical records 
generated by the West Los Angeles, California VAMC reflecting 
psychiatric treatment from March 1994 to May 1996.  

Relevant law and regulations

Service connection

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that a 
psychiatric disability was incurred in service, or was 
manifested to a compensable degree within one year after 
service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.303(a), 3.307, 3.309 (1998).  Notwithstanding 
the lack of a diagnosis of a psychiatric disorder during 
service or within one year thereafter, service connection may 
still be granted if all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 U.S.C.A. § 1113(b) (West 1991); 38 
C.F.R. § 3.303(d) (1998); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

Service connection for PTSD requires (1) medical evidence 
establishing a clear diagnosis of the condition; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressor. 38 C.F.R. § 3.304(f) (1997).

Well grounded claims

Under 38 U.S.C. A. § 5107(a), an applicant for benefits has 
the "burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  Such a claim has been defined by the Court 
to be "one which is meritorious on its own or capable of 
substantiation.  Further, the claim "need not be conclusive 
but only possible" in order meet the burden established in 
the statute.  Kandik v. Brown, 9 Vet. App. 434, 439 (1996); 
See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

In order for the appellant's claim to be well grounded, there 
must have been presented competent evidence of a current 
disability; a disease or injury which was incurred in 
service, and a nexus between the disease or injury and the 
current disability.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996)(table); 
See Watai v. Brown, 9 Vet. App. 441, 443 (1996).

Under the law, the evidentiary assertions presented to well 
ground a claim are presumed to be true for the limited 
purpose of ascertaining whether the claim is well grounded.  
King, 5 Vet. App. at 21.  The well-grounded claim requirement 
parallels the rule applied in civil actions to determine 
whether a complaint has stated a cause of action -- a basis 
for affording the relief sought -- for which purpose the 
facts alleged are accepted as true.  Robinette v Brown, 8 
Vet. App. 71, 75 (1995).  Exceptions to this rule occur when 
the evidentiary assertion is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion.  See King, supra.   

Where the determinative issue involves either medical 
etiology or diagnosis, competent medical evidence is 
necessary to fulfill the well-grounded claim requirement.  
Where the determinative issue does not require medical 
diagnosis or etiology, lay testimony by itself may suffice to 
meet the statutory burden.  Caluza,   7 Vet. App. at 504; 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The 
truthfulness of evidence is presumed in determining whether a 
claim is well grounded.  Meyer v. Brown, 9 Vet. App. 425, 429 
(1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Analysis

The Board finds that the appellant has submitted a well-
grounded claim of service connection for PTSD.  The medical 
records of the VAMCs detailing continuing care for PTSD are 
evidence that, when presumed credible, reflect medical 
treatment for a current disability.  The appellant's account 
of in-service stressful events, when presumed credible, is 
satisfactory lay evidence of in-service stressors.  Finally, 
that the appellant receives treatment for PTSD as a Vietnam 
veteran suffices to establish a presumably competent medical 
nexus between some incident of service and the presumed PTSD 
disability.  Cohen v. Brown, 10 Vet. App. 128 (1997).

Having found that the appellant's claim is well grounded does 
not end the Board's inquiry.  Rather, in this case, it places 
upon VA the duty to assist the appellant in the development 
of his claim by affording him a medical examination and by 
obtaining relevant records which could possibly substantiate 
his claim.  Peters v. Brown, 6 Vet. App. 540, 542 (1994); see 
38 U.S.C.A. § 5107(a).  As will be discussed below, the Board 
finds that VA has complied with its duty to assist the 
appellant to the extent feasible.

Beyond the threshold of the finding of well-groundedness, the 
Board's determination regarding service connection is to be 
based on review of the entire evidence of record.  See Wilson 
v. Derwinski, 2 Vet. App. 16, 19 (1991); 38 C.F.R. § 3.303(a) 
(1997). The Board has the duty to assess the credibility and 
weight to be given to the evidence.  See Madden v. Gober, 125 
F. 3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein.  
In particular, the presumption of credibility does not extend 
beyond the point at which a claim is held to be well 
grounded.  Chipego v. Brown, 4 Vet. App. 102, 104-105 (1993).  
The Board is then required to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 161 (1993).  Once the evidence is 
assembled, the Board is responsible for determining whether 
the preponderance of the evidence is in support of or against 
the claim or is in equipoise.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  If the evidence is against the claim, the 
claim is denied; if the evidence is in support of the claim 
or is in equal balance, the claim is allowed.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

As noted above, for a grant of service connection for PTSD, 
the governing regulation, 38 C.F.R. § 3.304(f), requires the 
presence of three elements: (1) A current, clear medical 
diagnosis of PTSD; (2) credible supporting evidence that the 
claimed in- service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor. 
Cohen, 10 Vet. App. at 138.

Regarding the initial § 3.304(f) PTSD element, if there is a 
current, clear, and unequivocal diagnosis of record from a 
mental-health professional, it is presumed to have been made 
in accordance with the applicable DSM criteria as to both the 
adequacy of the symptomatology and the sufficiency of the 
stressor.  Cohen, 10 Vet. App. at 140.  

After carefully reviewing all of the evidence of record, the 
Board does not find that the appellant has a current, clear, 
and unequivocal diagnosis of PTSD and his claim therefore 
fails.  In so finding, the Board observes that although the 
appellant was provisionally diagnosed to have PTSD in July 
1994, reexamination in August 1994 specifically ruled out the 
disorder.  In particular, the examiner found that the 
appellant did not meet the diagnostic criteria as set forth 
in DSM-IV.  The Board is cognizant in this respect that the 
appellant received continuing treatment for the disorder 
subsequent to August 1994.  However, examination of the 
treatment records reflects that in whole, they are in the 
nature of progress notes relative to medication and reflect 
no clinical findings.    

Plainly, the more probative evidence is found in the report 
of examiners who reviewed the appellant's claims folder with 
the specific task of ascertaining the nature of the 
appellant's disorder.  Shipwash v. Brown, 8 Vet. App. 218, 
222 (1995); Flash v. Brown, 8 Vet. App. 332, 339-340 (1995); 
Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Green (Victor) v. 
Derwinski, 1 Vet. App. 121, 123-124 (1991); Littke v. 
Derwinski, 1 Vet. App. 90, 92 (1990).  To the extent that the 
treating physicians have prescribed medication for PTSD, or 
recorded his continuing care, these reports are not 
necessarily dispositive of the Board's inquiry. Harder v. 
Brown, 5 Vet. App. 183, 188 (1993); Guerrieri v. Brown, 4 
Vet. App. 467, 473 (1993).

The Board notes that in his substantive appeal of August 
1995, the appellant claimed that he had been diagnosed to 
have PTSD by Dr. H.  However, the Board notes that it was Dr. 
H. who rendered a "provisional" diagnosis of PTSD in July 
1994, upon the observation that further testing be conducted.  
Upon that further testing, as is noted above, a diagnosis of 
PTSD was ruled out.  

Because there has not been obtained a current, clear, and 
unequivocal diagnosis of PTSD, the Board has not reached the 
question in this case whether the appellant is a combat 
veteran, or whether absent such status he has proffered 
evidence of a qualifying stressor.  Cf. 38 U.S.C.A. § 1154; 
Cohen, supra.  The law limits entitlement for service-related 
diseases and injuries to cases where the underlying in-
service incident has resulted in a disability.  See Brammer 
v. Derwinski,  3 Vet. App. 223 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).  

In this regard, the Board notes that in its December 1997 
remand, the appellant was to be afforded a further 
psychiatric examination to ascertain whether he had PTSD.  
The RO was to schedule this examination after due development 
of the question of the appellant's claimed stressors.

By letter dated in December 1997, the appellant was requested 
to provide substantiating information as to his claimed 
stressors, as a predicate to the conduct of the directed 
medical examination.  Forms used to expedite and focus the 
development were forwarded with the letter.  The Board notes 
that the request was forwarded to the appellant at the same 
address that he has designated throughout the course of his 
dealings with VA.  The appellant's representative was also 
provided a copy of the letter.  The appellant's claims folder 
does not reveal that the appellant responded to this inquiry, 
as also observed by the appellant's representative in an 
April 1999 statement. 

Although VA is required by statute and by case law to assist 
appellants in developing well-grounded claims, it is well-
settled that "[t]he duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

 With respect to the matter of the appellant's address, there 
ordinarily exists a presumption that the relevant materials 
were mailed to the correct address.  Ashley v. Derwinski, 2 
Vet. App. 307, 308 (1992). That presumption may be rebutted, 
however, if there is evidence to the contrary.  The Board can 
identify no evidence which would rebut this presumption in 
this case.  There is no indication in this case that the 
appellant has moved to another address.  If he has done so, 
it was his obligation to keep the RO abreast of his 
whereabouts.  In the normal course of events it is the burden 
of the appellant to keep the VA apprised of his whereabouts. 
It is only where a file discloses other possible and 
plausible addresses that an attempt should be made to locate 
him at the alternate known address.  See Hyson v Brown, 5 
Vet. App. 262, 265 (1993). 

In this case, the appellant's silence and non-cooperation 
with the RO's efforts has effectively stymied the process by 
which his claim could have been developed.  In other words, 
because the appellant did not respond to the RO's inquiry 
relative to his stressors, he has effectively derailed the 
RO's efforts to assist him in the development of this claim.  
See Brock v. Brown, 10 Vet. App. 155 (1997); Wamhoff v. 
Brown, 8 Vet. App. 459 (1996); Beausoleil v. Brown, 8 Vet. 
App. 459 (1996); Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).  See also 38 C.F.R. § 3.665 (1998).  

In these circumstances, the Board finds that the duty to 
assist has been fulfilled to the extent feasible.  To the 
extent that the evidence has been developed, its  
preponderance is clearly against a finding that the appellant 
has a current, clear, and unequivocal diagnosis of PTSD.  The 
appellant's claim of entitlement to service connection for 
PTSD is therefore denied.



ORDER

Service connection for PTSD is denied.  




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

